Citation Nr: 1815103	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1956 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California.

In his July 2016 VA Appeals Form 9, the Veteran declined the option of a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A September 2003 rating decision granted service connection for coronary artery disease with residual of lower extremity with an evaluation of 60 percent, effective October 30, 2002 and for broken nose, deviated septum, with an evaluation of 0 percent, also effective October 30, 2002.

2.  The Veteran has not been permanently substantially confined to his home as a result of his service-connected disabilities, nor is he unable to protect himself from the hazards and dangers incident to his daily environment due to service-connected disabilities or to perform self-care activities without the aid and assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for aid and attendance or at the housebound rate have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded a VA Compensation and Pension examination in April 2015, which produced findings pertinent to deciding the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination was adequate.  Additionally, the Veteran was scheduled for another VA examination in September 2017, but failed to report, as discussed at greater length below.  However, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The September 2017 VA Examination

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination or re-examination, an original compensation claim will be adjudicated on the evidence of record.  38 C.F.R. § 3.655 (a).

The record indicates that, as directed in the Board's June 2017 remand, the Veteran was scheduled for a comprehensive VA aid and attendance examination of the Veteran's service-connected cardiovascular disability.  An examination request was issued in September 2017.  Although scheduled for a VA examination later in September 2017, the Veteran did not report.  

The December 2017 Supplemental Statement of the Case (SSOC) noted that the Veteran had failed to report for the September 2017 VA examination, added that the Veteran did not offer any reason and concluded there was no showing of good cause.  Noting that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim will be rated based on the evidence of record, the SSOC continued the denial of the claim.  See 38 C.F.R. 3.655 (a).

The Board has carefully reviewed the record and cannot find any indication of an attempt by the Veteran after receiving the SSOC to contact VA to give an explanation for his failure to report to the examination.  The Veteran and his representative having been informed by the SSOC of the consequences of failing to provide good cause, the Board can only conclude there is none.  Consequently, as directed under 38 C.F.R. 3.655 (a), the Board will proceed to decide the matter based on the record as it now stands.  

SMC Based on Aid and Attendance and/or Housebound

SMC is payable when a veteran has a single service-connected disability rated at 100 percent and either (a) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or (b) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  The "housebound" requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

The United States Court of Appeals for Veterans Claims held that where a total rating based on individual unemployability (TDIU) is assigned primarily for one disorder, this may count as the single disability.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352 (a).

In this case, a TDIU was assigned from October 30, 2002 on the basis of evidence adequately establishing termination of the Veteran's last employment because of medical restraints related to his heart condition, satisfactorily supported by medical evidence showing the need for frequent follow-up and extensive medication.  

Nonetheless, the Veteran's service-connected coronary artery disease with residual of lower extremity remains at an evaluation of 60 percent, effective October 30, 2002.  Given that the TDIU is based on the same disability as the 60-percent rating, it cannot be utilized to satisfy the total rating.  Also, service connection is currently in effect for broken nose, deviated septum (EPTS), rated as 0 percent disabling, effective October 30, 2002.  The Veteran does not have a single disability rated as 100 percent disabling.  The above service-connected disabilities in combination are 60 percent disabling.  Hence, he does not satisfy the rating criteria. 

In looking to the evidence, the Board will determine whether the Veteran has been permanently substantially confined to his home as a result of his service-connected disabilities to warrant SMC at the housebound rate or whether the Veteran has been so helpless to warrant SMC based on the need for aid and attendance.

Evidence of Record

The Veteran submitted a claim for aid and attendance in April 2015.  In the December 2015 notice of disagreement following upon the August 2015 rating decision denial and in his July 2016 VA Appeals Form 9, the Veteran states that he needs daily assistance for having meals prepared, bathing due to balance problems, medication management, and paying bills.  He adds that he is unable to walk without assistance and needs help in grocery shopping, as he cannot walk or drive without a caregiver.  In asserting that he is 100 percent disabled, the Veteran states he is obese, he has high blood pressure, and heart problems.   

In January 2003, the Veteran underwent a VA examination for cardiovascular, in which the VA examiner noted the Veteran appeared to be in no distress, as well as his reports that he is able to "walk well" several times a week.  Upon examination, the Veteran did not exhibit fatigue or shortness of breath, dizziness, or fainting.  The January 2003 VA examiner conducted a stress test for five minutes at 6.5 METs (metabolic equivalents in multiples of resting oxygen uptake).  The Veteran stopped due to shortness of breath.  The January 2003 VA examiner concluded that the Veteran is class II, having "slight limitation of activities."

In September 2003, the Veteran presented for a VA nasal examination, which included an examination of the Veteran's upper extremities and lower extremities.  The September 2003 VA examiner noted that the Veteran can make a fist with good hand strength on both sides; he has good arm strength bilaterally to flexion and extension; no limited function of standing and walking; and he does not require braces, canes, crutches, or other corrective devices.

An October 2007 gastroenterology consultation noted that the Veteran reported he was exercising daily.  May 2010 West Los Angeles VA notes mention the Veteran exercises regularly at a gymnasium.

An April 2015 VA examination for housebound status or permanent need for regular aid and attendance noted that the Veteran could feed himself, does not need assistance for bathroom and other hygiene needs, is not legally blind, and does not require nursing home care.  However, he further noted that the Veteran is not able to prepare his meals, manage medications or manage financial affairs and requires his daughter's assistance in these matters.  The April 2015 VA examiner also noted that the Veteran uses a walker.  He concluded that the Veteran is able to leave his home daily, with assistance.  



Analysis

The Board has carefully reviewed and considered the statements accompanying the Veteran's December 2015 notice of disagreement and his July 2016 VA Appeals Form 9, mentioned earlier in this decision.  These have helped the Board in understanding better the nature and development of the Veteran's service-connected heart and nasal disabilities and how they have affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that his statements do not rise to a level of competency to identify the specific level of impairment required to establish SMC.  In this case, such competent evidence has been provided in the medical evidence of record.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to evaluate the Veteran service-connected disabilities.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Consequently, the Board finds the medical evidence to be more probative than the Veteran's subjective statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

After a review of the pertinent evidence discussed above, the Board finds that the Veteran has not been permanently substantially confined to his home or bed, nor has he been so helpless as to need regular aid and attendance as a result of his service-connected disabilities.  The evidence simply does not show it.  

Specifically, the April 2015 VA examination for housebound status or permanent need for regular aid and attendance provides comparatively recent observations and conclusions of the Veteran's symptomatology.  According to the April 2015 VA examiner, the Veteran has the ability to dress himself, keep ordinarily clean and presentable, feed himself, and attend to normal bodily processes independently.  More mentally intricate tasks of medication management and financial matters, as well as the details involved in meal preparation require assistance.  Significantly, although the April 2015 VA examiner noted the Veteran's dependence on a walker, he nonetheless concluded the Veteran can leave his home on each and every day if he chooses, but with assistance.  In light of what essential activities the Veteran can do, this last recommendation does not suggest physical or mental impairment so acute that assistance is any more a necessity for safety than as an expedient measure for easing the burdens of travel and carrying things. 

For the reasons stated, the Board finds that the Veteran does not exhibit a service-connected disability at a 100 percent evaluation, as is necessary for SMC at the housebound rate.  The Board further finds that the medical evidence does not reflect a level of factual need for aid and attendance of another person, and permanently bedridden as required by the criteria set forth in 38 C.F.R. § 3.352 (a).

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to SMC based on aid and attendance and/or housebound is denied.



	(CONTINUED ON NEXT PAGE)







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


